The plaintiff in error, hereinafter called defendant, was convicted in the county court of Payne county on April 10, 1928, on a charge of manufacturing whisky, and was sentenced to pay a fine of $400 and to serve 150 days in the county jail. Motion for a new trial was overruled, and sentence passed on April 13, 1928.
The defendant prepared case-made, which was filed in this court on August 15, 1928, which is more than 120 days from the date of the judgment. The longest period of time in which an appeal from a misdemeanor may be lodged in this court is 120 days. Fuhr v. State, 31 Okla. Cr. 409, 239 P. 679, and authorities cited.
The attempted appeal is dismissed.